NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM JAMES,                                  No. 16-15287

                Plaintiff-Appellant,            D.C. No. 2:10-cv-00664-MCE-AC

 v.
                                                MEMORANDUM*
COUNTY OF SACRAMENTO; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                 Morrison C. England, Jr., Chief Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      William James appeals pro se from the district court’s order sua sponte

dismissing his 42 U.S.C. § 1983 action for failure to comply with the district

court’s order. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion, Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002), and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      The district court did not abuse its discretion in dismissing James’ action

after James failed to comply with court orders and meet deadlines. See id. at 642-

43 (setting forth the factors to consider before dismissing for failure to comply

with a court order).

      The district court did not abuse its discretion in denying James’ motion for

appointment of counsel because James failed to demonstrate exceptional

circumstances. See Cano v. Taylor, 739 F.3d 1214, 1218 (9th Cir. 2014) (setting

forth standard of review and requirements for appointment of counsel).

      AFFIRMED.




                                          2                                    16-15287